         Case 1:19-cr-00112-DLC Document 95 Filed 04/29/20 Page 1 of 3



                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF MONTANA
                            BILLINGS DIVISION


 UNITED STATES OF AMERICA,                              CR 19–112–BLG–DLC

                       Plaintiff,

        vs.                                            NUNC PRO TUNC ORDER

 JAMES WAYNE WATSON,

                       Defendant.


      On April 13, 2020, Magistrate Judge Timothy J. Cavan entered his Findings

and Recommendation regarding Defendant James Wayne Watson’s motion to

suppress. (Doc. 93.) Judge Cavan previously held a hearing on the motion. (See

Doc. 87.) Judge Cavan recommended that the Court grant Watson’s motion in part

and deny it in part.

      Objections were due April 27, 2020. Neither party objected to the Findings

and Recommendation, and so the right to de novo review of the record has been

waived. 28 U.S.C. § 636(b)(1). This Court reviews for clear error those findings

and recommendations to which no party objects. See Thomas v. Arn, 474 U.S.

140, 149–53 (1985). Clear error exists if the Court is left with a “definite and firm

conviction that a mistake has been made.” Wash. Mut., Inc. v. United States, 856

F.3d 711, 721 (9th Cir. 2017) (citation omitted).
                                          1
        Case 1:19-cr-00112-DLC Document 95 Filed 04/29/20 Page 2 of 3




      Judge Cavan recommended the Court deny Watson’s motion to suppress as

to Watson’s claims that the Fourth Amendment was violated by: (1) his seizure;

and (2) the search of his cell phone. He recommended that the Court grant the

motion as to Watson’s claim that his Fourth Amendment rights were violated by

the search of his vehicle.

      The Court finds no clear error in Judge Cavan’s recommendation to deny the

motion in part. Watson was not seized prior to his arrest, United States v.

Hernandez, 27 F.3d 1403, 1406 (9th Cir. 1994), and his arrest was supported by

probable cause, Maryland v. Pringle, 540 U.S. 366, 371 (2003). His phone was

searched pursuant to a valid warrant (Doc. 93 at 29–30), and the searching officers

relied upon that warrant in good faith, United States v. Leon, 468 U.S. 897 (1984).

      Nor does the Court find that Judge Cavan clearly erred in recommending

that the motion be granted in part. Watson was secured at the time of the search,

and the offense for which he was arrested—violation of a temporary restraining

order—was unlikely to be substantiated by evidence found in the vehicle. Arizona

v. Gant, 556 U.S. 332, 343 (2009).

      Accordingly, IT IS ORDERED that the Findings and Recommendation

(Doc. 93) is ADOPTED in full.




                                         2
       Case 1:19-cr-00112-DLC Document 95 Filed 04/29/20 Page 3 of 3




     Defendant James Wayne Watson’s Motion to Suppress (Doc. 53) is

GRANTED in part and DENIED in part, as outlined above.

     DATED this 29th day of April, 2020.




                                     3
